Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 10 June 2019.  Claims 1-20 are pending and have been considered as follows.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2019 has been considered by the examiner.  However, the Examiner notes that in the IDS U.S. Application Publication No. 2001/0018890 published on 1-25-2007 to Kulyukin was listed.  However, this publication number does not match the publication date or the inventor and the Examiner assumes it was a typographical error.  The examiner believes that the correct publication number should be US 2007/0018890.  As such, the examiner has crossed it out on the considered IDS and has listed US 2007/0018890 on the attached PTO-892. 
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 line 17 recites the limitation “meet up a user”, which appears to be missing a word such as “with” between up and a user.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-5, 8-9 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically: 
In claim 3, line 2, the limitation “a current location of the agent” is recited.  The Examiner if unsure if this is the same current location of the agent recited in claim 1 (from which claim 3 depends) or is a different current location. 
Claims 4-5 are rejected as being dependent upon a rejected claim. 
In claim 8, line 3, the limitation “the new routing” is recited.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that a new routing is first recited in claim 7, but claim 8 depends from claim 6.  
In claim 9, lines 1-2, the limitation “an impediment” is recited.  It is unclear to the examiner if this is the same impediment recited in claim 6 (from which claim 9 depends) or a different impediment. 
In claim 15, line 8, the limitation “its current location” is recited.  It is unclear to the examiner what “its” is referring to.  For purposes of examination, the Examiner assumes “its” refers to the selected agent. 
Claim 16 is rejected as being dependent upon a rejected claim. 
In claim 17, line 2, the limitation “a current location” is recited.  It is unclear to the Examiner if this current location is the same current location recited in claim 15 (from which claim 17 depends) or is a different current location. 
Claims 18 and 19 are rejected as being dependent upon a rejected claim. 
In claim 20, lines 9-10, the limitation “wayfinding guidance instructions” is recited.  It is unclear to the Examiner if these are the same wayfinding guidance instructions recited previously in the claim (line 7) or different wayfinding guidance instruction.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1 and 15, the claims recite the limitation of mapping a routing between a current location of the agent selected to implement the service request as an assignment to the first location and a mapping between the first location and the destination at the second location.  With regards to independent claim 20, the claim recites the limitation of determining a routing to be followed by an agent to be dispatched to implement the received service request.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining a routing based on thedata.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or determine routing therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the 
This judicial exception is not integrated into a practical application.  Claim 1 recites the additional limitations of  a processor; and a memory device accessible to the processor, the memory device storing a set of machine-readable instructions to permit the processor to execute a method for providing a service using agents capable of autonomously navigating unattended within a service area, as guided along a predetermined path based on receiving wayfinding instructions, wherein the processor comprises a communication port to permit a communication during assignments with one or more communication devices on a wayfinding device carried by or attached to an agent selected for implementing an assignment, and wherein the method comprises: receiving a request for the service from a user at a first location for the service to start as originating at the first location and to end at a destination at a second location; and dispatching the agent selected for the assignment from the agent's current location to the first location, to meet up the user making the request for service, the agent being guided to the first location using wayfinding guidance instructions received via a receiver on or attached to the wayfinding device, wherein the agent has a capability to respond to wayfinding guidance instructions received via the wayfinding device.  Claim 5 recites the additional limitations of receiving a request for the service from a user at a first location for the service to start as originating at the first location and to end at a destination at a second location; and dispatching the selected agent from its current location to the first location to meet up with the user making the request for service, the selected agent being guided to the first location using wayfinding guidance instructions received via a receiver on a wayfinding device mounted on or attached to the selected agent, wherein the selected agent has a capability to respond to wayfinding guidance instructions received via the wayfinding device. Claim 20 recites the additional limitations of  receiving a request for the service from a user; and dispatching the agent to implement the received service request, the dispatched agent P201805396US0134being guided along the determined routing using wayfinding guidance instructions received via a receiver on a wayfinding device mounted on or attached to the dispatched agent, wherein the dispatched agent has a capability to respond to wayfinding guidance instructions received via the wayfinding device, and wherein the wayfinding device carried by or attached to the dispatched agent further comprises a sensor that detects when the dispatched agent has encountered an impediment to the routing mapped out for the assignment, so that a new routing can be determined for guiding the dispatched agent to complete implementing the received service request..  The receiving steps recited in claims 1, 15 and 20 are recited at a high level of generality (i.e., as a general means of receiving a request for information), and amount to mere data gathering, which is a form of insignificant 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-4, 6-12 and 17-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 2, the addition limitation of selecting which agent from a plurality of agents will implement the service request as the assignment are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above.  
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (US 2019/0057342).
(see at least Abstract), comprising: a processor (see at least ¶[0007] and [0046]); and a memory device accessible to the processor (see at least ¶[0007] and [0061]), the memory device storing a set of machine-readable instructions to permit the processor to execute a method for providing a service using agents capable of autonomously navigating unattended within a service area, as guided along a predetermined path based on receiving wayfinding instructions (see at least ¶[0064]-[0081]), wherein the processor comprises a communication port to permit a communication during assignments with one or more communication devices on a wayfinding device carried by or attached to an agent selected for implementing an assignment (see at least ¶[0082]-[0084] and [0104]-[0111]), and wherein the method comprises: receiving a request for the service from a user at a first location for the service to start as originating at the first location and to end at a destination at a second location (see at least Fig. 11; ¶[0084]-[0086]); mapping a routing between a current location of the agent selected to implement the service request as an assignment to the first location and a mapping between the first location and the destination at the second location(see at least ¶[0095]-[0101] and [0124]-[0125]); and dispatching the agent selected for the assignment from the agent's current location to the first location, to meet up the user making the request for service, the agent being guided to the first location using wayfinding guidance instructions received via a receiver on or attached to the wayfinding device (see at least ¶[0082]-[0086] and [0125]-[0125]), wherein the agent has a capability to respond to wayfinding guidance instructions received via the wayfinding device (see at least ¶[0087]-[0111]).
(see at least ¶[0082]-[0085]).  
With regards to claim 3, Ferguson et al. teaches wherein the wayfinding device carried by or attached to the agent further comprises a location sensor that detects a current location of the agent and the wayfinding device transmits the current location to be received at the communication port of the processor (see at least ¶[0082]-[0085] and [0095]-[0103]).  
With regards to claim 4, Ferguson et al. teaches wherein the location sensor comprises a global position system (GPS) sensing device (see at least ¶[0095]).  
With regards to claim 5, Ferguson et al. teaches wherein the method further comprises verifying that the agent has reached the first location or the second location based on comparing the current location of the agent as sensed by the location sensor with a location determined by a separate location sensor external to the wayfinding device (see at least ¶[0124]-[0129]).  
With regards to claim 6, Ferguson et al. teaches wherein the wayfinding device carried by or attached to the agent further comprises a sensor that detects when the agent has encountered an impediment to the routing mapped out for the assignment (see at least ¶[0065], [0079] and [0095]-[0096]). 
With regards to claim 7, Ferguson et al. teaches wherein the method further comprises: detecting when the agent has encountered the impediment to the routing mapped out for the assignment; mapping a new routing beginning at a location of the detected impediment, for completing the assignment using the new routing; and (see at least ¶[0065], [0079] and [0095]-[0096]).  
With regards to claim 8, Ferguson et al. teaches wherein the wayfinding device carried by or attached to the agent includes one or more cameras and a capability of itself executing image analyses to identify obstacles or to provide additional information to be used in calculating the new routing (see at least ¶[0095]-[0096] and [0102]).  
With regards to claim 12, Ferguson et al. teaches an app permitting a user at the first location to initiate a service request (see at least ¶[0106]).
With regards to claim 13, Ferguson et al. teaches verifying that the agent has reached the first location; and verifying that the user at the first location that initiated the service request has acknowledged arrival of the agent (see at least ¶[0082]-[0085] and [0095]-[0103]).  
With regards to claim 14, Ferguson et al. teaches detecting that the agent has arrived at the destination second location so that the assignment is complete (see at least ¶[0084]-[0086] and [0125]); determining how the agent should proceed upon completion of the assignment (see at least ¶[0084]-[0086]); and sending one or more wayfinding instructions to the agent based upon completing the assignment to define how the agent is to proceed upon the completion of the assignment (see at least ¶[0084]-[0086]).  
	With regards to claims 15-20, please see the rejection above with respect to claims 1-3, 7, and 13-14 which are commensurate in scope to claims 15-20, with claims 1-3, 7, and 13-14 being drawn to a system and claims 15-20 being drawn to corresponding methods. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 2019/0057342) in view of Brathwaite et al. (US 2020/0043368). 
With regards to claim 9, Ferguson et al. do not specifically teach wherein the sensor that detects when the agent has encountered an impediment comprises an accelerometer.  However, such matter is taught by Brathwaite et al. (see at least ¶[0025]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the autonomous navigation device of Brathwaite et al. where it is taught that a sensor that detects when the agent has encountered an impediment comprises an accelerometer with the system of Ferguson et al. as both systems are directed to systems implementing autonomous navigation and providing a service to a user and both systems detect objects in the path of travel of the moving body and one of ordinary skill in the art would have recognized the established function of the sensor that detects when the agent has encountered an impediment comprising an accelerometer and would have predictably applied it to improve the system of Ferguson et al. 
With regards to claim 10, Ferguson et al. do not specifically teach wherein the wayfinding guidance instructions are provided to the agent by haptic vibrations in a pattern predetermined to provide direction instructions to the agent.  However, such (see at least ¶[0020]-[0025]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the autonomous navigation device of Brathwaite et al. where it is taught that wherein the wayfinding guidance instructions are provided to the agent by haptic vibrations in a pattern predetermined to provide direction instructions to the agent with the system of Ferguson et al. as both systems are directed to systems implementing autonomous navigation and providing a service to a user and both systems detect objects in the path of travel of the moving body and one of ordinary skill in the art would have recognized the established function of wherein the wayfinding guidance instructions are provided to the agent by haptic vibrations in a pattern predetermined to provide direction instructions to the agent and would have predictably applied it to improve the system of Ferguson et al. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 2019/0057342) in view of Golden (US 2015/0107531).
With regards to claim 11, Ferguson et al. do not explicitly teach wherein the wayfinding guidance instructions are provided to the agent using audible sounds emitted outside a human hearing range.  However, such matter is suggested by Golden (see at least ¶[0009] and [0043]-[0045] – Golden teaches the use of a dog collar using audible signals to guide a dog along a specific, dynamic path and it is known that dogs can hear and respond to audible sounds that are outside of the human range).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to incorporate the teachings of Golden wherein the wayfinding guidance instructions are provided to the agent using audible sounds 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667